Evans, J.
(After stating the facts.) The battle before the jury was fought on the plea of payment. On this plea the evidence was conflicting, but was sufficient to uphold this defense. There was no evidence to the effect that the drawee bank had failed before presentation of the checks. On the contrary, it was undisputed that the bank continued business for some ten days subsequent to the time when the plaintiff contended it presented the cheeks for payment and payment was refused, and the time when the defendant contended the checks were actually paid. Under the circumstances of this ease it is not reasonable to suppose that the jury was confused or misled by the charge complained of in *672the motion, and set out in the statement of facts. The verdict is-approved by the trial judge, is supported by evidence, and should not be vacated because of an inapplicable instruction which most probably did not affect their finding.

Judgment affirmed.

All the Justices concur, except Fish, G. J.„ absent, and Beck, J., disqualified.